Citation Nr: 0403038	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-09 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
cerebrovascular accident as secondary to service-connected 
disability of the left knee.

2.  Entitlement to service connection for the residuals of a 
shrapnel wound to the right knee.

3.  Entitlement to a compensable evaluation for the residuals 
of shrapnel wounds to the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Sioux Falls, South Dakota (RO), which denied the 
benefits sought on appeal.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The record shows that the veteran submitted an application 
for VA compensation benefits in October 1974 for a wound to 
the left knee in December 1944.  The RO granted service 
connection for the residual scarring of the posterior left 
knee from shrapnel wounds in a July 1975 rating decision and 
assigned a noncompensable evaluation thereto.  In January 
2001, the veteran submitted a claim in which he requested a 
compensable evaluation for his service-connected scars and 
reported still having shrapnel in his right leg.  The veteran 
also asserted that he suffered a stroke in 1993 as a result 
of his service-connected shrapnel wounds.  

Service medical records show that the veteran sustained a 
shell fragment wound to the left leg approximately three 
inches below the knee posteriorly which measured about .2 x 
.2 millimeters.  There is no other mention of treatment for 
shell fragment wounds in the service medical records and upon 
discharge examination in January 1946, a scar on the left 
calf was described as well-healed, small, negligible, and 
non-symptomatic.  The service medical records do not 
reference any injury to the right calf, treatment for 
infection of the left leg wound, or muscle damage to the left 
leg.

VA treatment records include a history of a left knee injury 
in 1949 when the veteran was involved in a motor vehicle 
accident approximately three years after his discharge from 
service.  He reported shattering his left knee and undergoing 
surgery totally unrelated to any service-connected 
disability.  

VA treatment records dated in 1974 contain complaints of 
left-sided weakness, forgetfulness, and altered speech 
patterns.  Upon neurological consult, it was determined that 
the symptoms described were probably results of transient 
ischemic attacks.  X-rays of the left knee were taken in 
September 1974 and showed plaque-like calcifications in the 
area of the knee with hypertrophic and traumatic arthritic 
changes.  There was no mention of muscle damage at that time.

The veteran submitted treatment records from a private 
physician dated from 1996 to 2000 which show aftercare for 
the residuals of a 1993 cerebrovascular accident.  These 
records do not contain any complaints associated with 
scarring, muscle damage in the legs, and/or shrapnel 
retention in either leg.  They do, however, reflect right-
sided weakness with some atrophy in the right leg, an altered 
gait, and continued right hemiparesis related to the 
cerebrovascular accident.  

The veteran's private treating physician reported in April 
2001 that the veteran had a history of a shrapnel injury 
behind his right knee from World War II which caused chronic 
pain and weakness with some giving out phenomenon prior to 
the 1993 cerebrovascular accident.  The physician pointed to 
a scar in the right popliteal fossa as evidence of an 
inservice injury and opined that the combination of the 
veteran's inservice injury to the right leg and his left 
hemisphere cerebrovascular accident with right hemiparesis, 
"had an additive effect as far as weakness, pain and 
debility, such that the stroke by itself would probably not 
have given him the same degree of disability that he has, 
because the stroke effected the same area where he had the 
previous, service connected, injury."

VA treatment records contain notes on continued treatment for 
right-sided weakness and difficulty with ambulation due to 
the right leg limitations.  The veteran's treating nurse 
practitioner reported in January and March 2001 that he had 
been treating the veteran for at least two years, that the 
veteran had shrapnel in his right leg that caused vascular 
insufficiency, that the veteran had a long-standing history 
of high blood pressure, and that it was his opinion that it 
was as likely as not that the vascular damage caused by the 
shrapnel wound to the right lower extremity in World War II 
contributed to the veteran's 1993 cerebrovascular accident.

The veteran underwent a VA neurological examination in April 
2001 and the examiner reviewed the statements outlined above 
as well as the veteran's service medical records, complete VA 
claims folder, and computerized patient record.  The veteran 
related having experienced shrapnel wounds to both the right 
and the left leg during service with the left leg wounds 
becoming infected during service and requiring extensive 
treatment.  He also reported having no disability as a result 
of scarring on either leg.  Following a complete examination, 
the examiner noted a superficial eight-centimeter scar on the 
posterior right knee just below the popliteal fossa, a 
surgical scar over the anterior aspect of the left knee, and 
no scarring of the posterior left knee.  Residual right 
hemiparesis was diagnosed and the examiner opined that there 
was no causative relationship between the veteran's service-
connected shrapnel wounds and the cerebrovascular accident 
because there was no evidence of vascular damage due to the 
shrapnel wounds and the veteran had ample recognized risk 
factors for stroke such as hypertension, a history of 
smoking, and atherosclerosis as manifested by a left carotid 
bruit.  The examiner further opined that even if there had 
been vascular damage as a result of the shrapnel wounds, that 
would not have caused the cerebrovascular accident because 
any arterial embolus would manifest in the leg circulation 
distal to the wound and any venous thrombosis would be 
filtered by the pulmonary circulation.

Based on the evidence of record, in July 2001 the RO denied 
entitlement to service connection for the residuals of right 
knee shrapnel wounds, service connection for the residuals of 
a stroke on a secondary basis, and entitlement to a 
compensable evaluation for left knee scarring.  The veteran 
appealed that decision and the RO issued a statement of the 
case only listing the claims of secondary service connection 
and entitlement to a compensable rating for the left knee as 
issues on appeal.  In the veteran's appeal of the rating for 
his service-connected left knee disability, he asserts that 
he has suffered not only scarring as a result of the 
inservice shrapnel wounds but also muscle damage that should 
be allowed a separate evaluation.

Given the record as outlined above and because the Board is 
required to review all issues which are reasonably raised by 
a liberal reading of the veteran's assertions, this matter 
must be remanded in order for the RO to issue a statement of 
the case on the issue of entitlement to service connection 
for the residuals of right knee shrapnel wounds if that claim 
cannot be granted.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  This matter must also be remanded in order to 
clarify whether the veteran does indeed have shrapnel 
remaining in his right calf causing vascular insufficiency as 
asserted by his treating nurse practitioner.  

Additionally, because the present level of disability is of 
primary concern when determining whether or not a higher 
rating may be assigned and the veteran asserts that he has 
experienced muscle damage as opposed to just scarring, the 
veteran's left leg must be examined to determine if there is 
any disability whatsoever as a result of inservice shrapnel 
wounds as opposed to limiting the examination to disability 
caused by scarring.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Also see Esteban v. Brown, 6 Vet. App. 259 
(1994).

Finally, it is important to note that the medical opinions in 
favor of the veteran's claim of secondary service connection 
for the residuals of a cerebrovascular accident appear to be 
based entirely upon a history as provided by the veteran as 
they make no mention of the evidence that he experienced only 
superficial scarring to the left knee as a result of the 
inservice injury.  The opinion unfavorable to the veteran's 
claim reflects a thorough review of the record but does not 
contain any opinion as to whether the inservice injury may 
have increased the residuals of the cerebrovascular accident 
as indicated by the veteran's private physician.  As such, 
because there appears to be some confusion about the location 
of the shrapnel wounds which presumably can be clarified by 
determining if the veteran does, in fact, have shrapnel in 
his right calf consistent with an injury from the World War 
II ear, the Board finds that in the interest of fairness the 
issue of secondary service connection must also be remanded 
for further development.  The Board also notes that although 
this outstanding medical question may speak to the level of 
disability caused by the veteran's service-connected 
disability as opposed to a separate issue of service 
connection for a cerebrovascular accident, such an issue must 
be adjudicated in the first instance by the RO.  As such, a 
remand is required for additional medical opinion.

Therefore, this matter is REMANDED for the following actions:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. Sections 
5102, 5103, and 5103A (West 2002) and 
any applicable legal precedent.  All 
new evidence and/or arguments must be 
associated with the claims folder.  

2.	The RO should request the veteran to 
identify any additional medical 
evidence, including treatment records 
showing muscle damage and/or vascular 
insufficiency in the lower 
extremities, which may be pertinent to 
his claims.  Any identified evidence 
should be obtained and associated with 
the veteran's claims folder.

3.	Following receipt of any additional 
evidence, the RO should schedule the 
veteran for the appropriate medical 
examination(s) and request that the 
examiner(s) render opinions as to 
whether there is retained shrapnel in 
the veteran's right calf and, if so, 
whether the foreign bodies are 
consistent with a World War II era 
insult; whether scarring on the right 
calf is consistent with a shrapnel 
wound from World War II; whether there 
is any muscle damage as a result of 
shrapnel wounds to the lower 
extremities; whether there is any 
vascular damage as a result of 
shrapnel wounds to the lower 
extremities; and whether the veteran's 
shrapnel wounds to the lower 
extremities increased the level of 
disability caused by residuals of a 
cerebrovascular accident.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims 
file must be made available to and 
reviewed by the examiner(s).  
Additionally, the examiner(s) should 
be advised that all opinions expressed 
must be supported by complete 
rationale.  The report(s) must be 
typewritten.

4.	The veteran is hereby notified that it 
is his responsibility to report for 
the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

5.	Appropriate action, including the 
issuance of a statement of the case 
and notification of the veteran's 
appellate rights on the issue of 
entitlement to service connection for 
residuals of a shrapnel wound to the 
right knee, is necessary.  38 C.F.R. 
§ 19.26 (2003).  The veteran and his 
representative are reminded that to 
vest the Board with jurisdiction over 
this issue, a timely substantive 
appeal to the July 2001 rating 
decision denying this claim must be 
filed.  38 C.F.R. § 20.202 (2003).  If 
the veteran perfects the appeal as to 
this issue, the case should be 
returned to the Board for appellate 
review.  

6.	When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


